Citation Nr: 0730774	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied an increased rating for PTSD

In July 2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Wichita, Kansas RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The veteran's PTSD is productive of difficulty in 
establishing and maintaining effective relationships; he has 
short-term memory loss; he has chronic sleep impairment; he 
has recurrent distressing dreams relating to his service; he 
has difficulty concentrating; he has infrequent but severe 
panic attacks; and he has a depressed mood. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).
        
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in September 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  It is also noted that the January 2006 
rating decision,  the October 2006 Statement of the Case, and 
the January 2007 Supplemental Statement of the Case 
articulated the criteria for a higher rating and an analysis 
of the evidence.  Further, since the claim for an increased 
rating is being denied, the matter of the assignment of an 
effective date is moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
available VA medical records are in the file.  All records 
identified by the veteran have been obtained, to the extent 
possible.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).
The RO provided the veteran a VA PTSD examination in November 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board concludes 
that the November 2005 VA examination report is thorough and 
consistent with contemporaneous VA outpatient treatment 
records.  This examination is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, it is noted that the veteran 
reports no friendships or social relationships.  See VA 
examination report, November 2005; VA Medical Center (VAMC) 
treatment records, 2005 to 2006.  The veteran has been 
married for over thirty years.  Id.  However, he maintains 
that he and his wife have little interaction.  Id.

With specific regard to establishing and maintaining 
effective work relationships, it is noted that the veteran 
has worked for the last 19 years at the same job.  See 
hearing transcript, July 2007.  However, he is irritable and 
has had anger outbursts at work.  See VA examination report, 
November 2005; VAMC treatment records, 2005 to 2006.  He 
claims to have no friends at work and simply tries to avoid 
socializing.  Id.

It is noted that the veteran has had panic attacks and has 
been described as depressed.  See VA examination report, 
November 2005; VAMC treatment records, 2005 to 2006.  
However, the evidence of record does not show that he has 
near continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  He 
has indicated that he has received verbal warnings at work 
due to his attitude.  The veteran has, however, maintained 
his current employment for several years and even worked two 
jobs for a period of years.  See hearing transcript, July 
2007; VA examination report, November 2005; VAMC treatment 
records, 2005 to 2006.  At the VA examination, the examiner 
noted that despite the veteran's increased anger and trouble 
in his work environment with his peers, he still works more 
than full time hours. 

The Board recognizes the veteran's November 2006 statement 
that he only bathes during the work week.  However, at the 
November 2005 VA examination, the examiner specifically noted 
that the veteran appeared neatly groomed and clean.  There is 
no indication in any VAMC treatment records that the veteran 
neglects his personal appearance and hygiene.  There is also 
no indication in the evidence of record that the veteran has 
spatial disorientation; obsessional rituals that interfere 
with routine activities; or illogical, obscure, or irrelevant 
speech.

The Board acknowledges that the veteran has expressed 
suicidal ideation and some episodes of impaired impulse 
control, particularly when dealing with fellow co-workers, 
never resulting in violence.  See VA examination report, 
November 2005; VAMC treatment records, 2005 to 2006.  
However, the Board concludes that the veteran's PTSD does not 
more nearly approximate the criteria for a 70 percent rating.  
His symptoms of a flattened affect, impaired short-term 
memory, and difficulty in establishing and maintaining 
effective social and work relationships are more in keeping 
with the criteria for a 50 percent rating.  As mentioned 
above, the veteran does not have obsessional rituals that 
interfere with routine activities; near continuous panic; 
spatial disorientation; or illogical, obscure, or irrelevant 
speech, as required for a 70 percent rating. 
    
In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 50 at the November 2005 VA examination.  According to the 
GAF scale, scores ranging from 41 to 50 reflect serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational or school functioning, such as no 
friends, unable to keep a job.  See DSM-IV at 46-47.  While 
the GAF score is only one factor of many that must be 
considered when evaluating the veteran's current disability, 
the Board finds that the symptoms yielding this score are 
adequately evaluated under the veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the veteran's statements and testimony 
that his PTSD has worsened.  While the Board recognizes that 
the veteran served as a medical assistant in service and is 
employed as a registered nurse, there is no indication that 
he has any specialized knowledge or expertise regarding PTSD 
or mental disabilities which would qualify him to render an 
opinion regarding the severity of his own disability.  In 
addition, the Board notes the literature the veteran has 
provided in support of his claim for an increased rating.  
See Lt. Col. Jack Wells, Battle for Hill 310, Vietnam, June 
2003, at 40.  While the veteran is, in fact, specifically 
mentioned in the article, the issue before the Board is one 
of the current severity of the veteran's service-connected 
PTSD; therefore, the contents of the article do not speak to 
the issue on appeal.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


